—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules that prohibit unauthorized exchange, solicitation of smuggling and facility correspondence violation. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references to the disciplinary hearing have been ordered expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of Witherspoon v Goord, 243 AD2d 931).
Crew III, J. P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.